811 F.2d 603
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Ronnie BLANCHARD, Plaintiff-Appellant,v.Mike DUTTON, Warden, et al., Defendants-Appellees.
No. 86-5895.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1986.

Before ENGEL, KRUPANSKY and RYAN, Circuit Judges.

ORDER

1
This matter is before the Court for consideration of the motion to dismiss filed by the Attorney General for the State of Tennessee.  Appellant has not responded thereto.


2
On January 27, 1986, appellant, a black inmate at the Tennessee State Prison, filed his complaint pursuant to 42 U.S.C. Sec. 1983 in which he alleges that his contract for employment as a food service worker at the Tennessee State Prison was breached when he was replaced by a white inmate.  On June 10, 1986, appellant's case was consolidated for settlement purposes with several other prisoner civil rights complaints.  Appellant timely served a motion to reconsider the consolidation order;  the motion was denied on July 11, 1986.  That same day, the district court entered a "Fifth Draft Order of Settlement".  Appellant filed his notice of appeal therefrom on August 12, 1986.


3
A review of the draft order reveals that it is not a final order.  The draft order does not finally dispose of all issues in the case;  it describes the interim relief pending approval of the plan contemplated by the order, and allows for objections to the proposed plans.  As such, the draft order is remedial in nature and nonappealable.   Cf. Groseclose v. Dutton, 788 F.2d 356 (6th Cir.1986).  See also In re Chicken Antitrust Litigation, etc., 669 F.2d 228 (5th Cir.1982).


4
For the foregoing reasons, the motion to dismiss is granted and this appeal is dismissed.